Citation Nr: 1808440	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from December 14, 1944 to May 8, 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated November 4, 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for his bilateral hearing loss.  The record reflects that the Veteran was scheduled to appear for VA examinations for his hearing loss on November 2014, May 2017, and November 2017; however, the Veteran failed to appear in person for each of these examinations.  

The Veteran contends that he failed to appear in person for each of these examinations because he did not receive the VA examination schedule (see January 2015 Veteran's Statement) or because he and his daughter tried to call the clinic many times with regard to scheduling the VA examinations but could not get in contact with the clinic to schedule the examinations (see September 2015 Notice of Disagreement; August 2017 Veteran's Statement).  Additionally, in each of these correspondences, the Veteran has reiterated his wish to attend a VA examination in order to continue pursuing this claim, and has requested in a November 2015 Statement for written notification of the next scheduled VA examination.

The Board also notes that in October 2015, the Veteran's daughter reported to VA that the Veteran could no longer travel to Manila for a VA examination.  See October 2015 Report of General Information.  However, it is unclear from the record whether or not the RO considered this statement, i.e., whether the VA examination that was subsequently scheduled to take place in November 2017 was for an examination in Manila.  See October 2017 VA 21-2507a Request for Physical Examination.

In general, the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  However, based on the Veteran's and his daughter's statements, that the Veteran also submitted a private audiological examination in December 2015 which also shows his willingness to continue pursuing the claim, the question of whether the RO considered the Veteran's daughter's statement that the Veteran could no longer travel to Manila for a VA examination, and in light of the Board's duty to assist the Veteran in developing his claim, the Board finds it to the benefit of the Veteran that the AOJ should again afford the Veteran a VA examination to evaluate the Veteran's bilateral hearing loss claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159, 3.326.  

At the same time, however, the claim cannot continue in perpetuity.  Therefore, the Veteran is reminded that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  He must do his best to report for examination, or to reschedule the examination in advance if he is unable to attend.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Reschedule for the Veteran a new VA examination with an appropriate examiner for his bilateral hearing loss disability claim, including to ascertain whether the Veteran has a current bilateral hearing loss disability diagnosis.  The examiner should be provided access to the Veteran's file, to include Virtual VA and VBMS records and should indicate review of such records in his or her report.  

The RO should also consider the October 2015 Report of General Information, wherein it is documented that the Veteran's daughter reported that the Veteran could no longer travel to Manila for a VA examination, and take the appropriate action. 

The RO should also consider the Veteran's report that he had issues with being able to contact the VA clinic for scheduling the VA examination, and take the appropriate action.

In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case.  The Veteran should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




